DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (US 7,493,829 B2).
Regarding claim 1, Inoue et al., herein Inoue, discloses a flow detection device (35; fig. 3), comprising: a fluidic input port (40); a fluidic output port (54); a channel (41) connected to the fluidic input port (40) and to the fluidic output port (53); a float (42) located within the channel (41), a specific weight of the float (42) being greater than a specific weight of a fluid (refrigerant gas) injected in the flow detection device (35) via the fluidic input port (a specific weight of spool 42 is greater than a specific weight of refrigerant gas, such as carbon dioxide, injected via flow passage 40; c. 5, ll. 32-33), respective locations of the fluidic input port (40), of the channel (41) and of the fluidic output port (54) on the flow detection device (35) causing the float (42) to rise within the channel (41) when a sufficient flow of the fluid is injected in the flow detection device (respective locations of flow passage 40, chamber 41, and passage 54 cause spool 42 to rise within chamber 41 when a sufficient flow of refrigerant gas is injected in flow meter 35; c. 6, ll. 50-59); a conduit (53) connecting the channel (49) to the fluidic output port (chamber 53 connects chamber 41 to passage 54), the conduit (53) extending from under a position of the float (42) when the float (42) is raised within the channel (chamber 53 extends from under a position of spool 42 when spool 42 is raised within chamber 41; fig. 6), the fluidic output port (54) being at least as high as the position of the float (42) when the float (42) is raised within the channel (passage 54 is at least as high as a position of spool 42 when it is raised within chamber 41; fig. 6); a gas extraction passage (55) connecting the channel (41) to the fluidic output port (passage 55 connects an upper portion of chamber 41 to passage 54; fig. 3), an entry of the gas extraction passage (55) being located at or above a highest position of the float (42) when the float (42) rises within the channel (an entrance of passage 55 is located at or above a highest position of spool 42 when it rises within chamber 41), an exit of the gas extraction passage (55) proximate to the fluidic output port (54) being at least as high as the entry of the gas extraction passage (an exit of passage 55 is at least as high as the entrance of passage 55, all of passage 55 is proximate passage 54); and a sensor (57) adapted to detect the position of the float (42) within the channel (sensor 57 detects a position of spool 42 within chamber 41; c. 8, ll. 22-29).
Regarding claims 2, 3, 4, and 6, Inoue discloses wherein the float (42) has a diameter smaller than a diameter of the channel (41) and greater than diameters of the fluidic input port (40) and of the fluidic output port (spool 42 has a diameter smaller than a diameter of chamber 41 and greater than diameters of passages 40 and 54; fig. 3); wherein the channel (41) extends substantially vertically, the fluidic input port (40) being connected to a lower end of the channel (41), the fluidic output port (54) being connected to an upper end of the channel (chamber 41 extends substantially vertically and passage 40 is connected to a lower end of chamber 41 while passage 54 is connected to an upper end of chamber 41, via passage 55; fig. 3); wherein the sensor (57) is adapted to measure the flow of the fluid as a function of the position of the float (42) along a length of the channel (sensor 57 measures a flow rate of the refrigerant gas as a function of the position of spool 42 along a length of chamber 41; c. 8, ll. 21-29); wherein the sensor (57) comprises a magnetic detector configured to detect a magnetic field of the float (42) when the float (42) is in an elevated position within the channel (sensor 57 is a magnetic sensor that detects a change in the magnetic flux density of magnet 46 within spool 42, at least when spool 42 is in an elevated position within chamber 41; c. 8, ll. 21-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 7,493,829 B2) in view of Smith et al. (US 2005/0263729 A1).
Regarding claim 5, Inoue discloses the invention as set forth above.
Although Inoue discloses a magnetic sensor, it is silent on using an optical sensor.
Smith et al., herein Smith, teaches a flow detection device (fig. 1) having a sensor (50) adapted to detect the position of a float (30) within a channel (35), wherein the sensor (50) comprises: a transparent or translucent window (52) located in an upper area the channel (35); a light source (61) emitting light through the transparent or translucent window (52); and a light detector (60) configured to detect, through the transparent or translucent window (52), light from the light source (61) reflected by the float (30) when the float (30) is in an elevated position within the channel (¶¶ [0030, 0032]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Inoue with the optical sensor of Smith to accurately detect flow rate without requiring a magnetic material in the float that may be attacked by corrosive fluids (Smith, ¶ [0011]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 7,493,829 B2) in view of Pearl, II et al. (US 2015/0198287 A1).
Regarding claim 15, Inoue discloses the invention as set forth above with regard to claim 1. 
Although Inoue is silent on the float being a sphere, it is well known in the art of flow meters and liquid level sensors that floats may have various shapes, including a sphere. 
Pearl, II et al. teaches a flow detection device wherein a float (10) is a sphere.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Inoue with a spherical float as taught in Pearl, II et al. to provide a more accurate flow detection device with a float that has less frictional contact with the walls of a passage.

Claims 1-4 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicewonger (US 2011/0313576 A1) in view of Inoue et al. (US 7,493,829 B2).
Regarding claims 1-4, 6, and 7, Nicewonger discloses a cooling arrangement (fig. 3) for an electronic device (server CPU and other electronic components such as communications and data storage devices on server module 108; ¶ [0031]), comprising: a cooling circuit (fig. 1), comprising: a fluidic input line (304, 111) adapted for receiving a cooling fluid from a cooling fluid source (external coolant loop supply 304 receives coolant from a source), a fluidic output line (305, 111) adapted for returning the cooling fluid toward a drain (external coolant return 305 returns coolant toward a drain), a cooling device (115; fig. 1) mountable to the electronic device (server CPU), the cooling device (115) being adapted to receive the cooling fluid from the fluidic input line (304) and to transfer heat from the electronic device (server CPU) to the cooling fluid before returning the cooling fluid via the fluidic output line (cold plate 115 receives coolant from supply 304 and transfers heat from the server CPU to the coolant before returning the coolant via return 305; ¶ [0032]), and a flow detection device (fluid flow sensor 409; fig. 4B), and a processor (701) communicating with the flow detection device (409) and configured to determine a status of the flow of the cooling fluid in the flow detection device (409) based on a signal from a sensor (electronic controller 701 determines a status of the flow of coolant in flow rate sensor 409 based on  signals from flow rate sensor 409; ¶ [0040]). 
Regarding claims 8-10, Nicewonger discloses wherein the processor (701) is further configured to cause a shutdown of the electronic device (server CPU) when the status of the flow of the cooling fluid in the flow detection device indicates a lack of cooling flow (controller 701 can cut power to server module 108 when the status of the flow indicates a leak and therefore, a lack of coolant flow; ¶ [0040]); a rack (fig. 3) comprising a plurality of stages (101), wherein each stage (101) comprises an electronic device (server CPU) being cooled by the cooling arrangement (each chassis 101 comprises a server CPU on server module 108 being cooled by a cooling arrangement; figs. 1 and 3), each stage (101) being adapted for receiving a component (108) communicatively coupled to the electronic device (server module 108 is communicatively coupled to electronic components including a server CPU; ¶ [0031]), the fluidic input and output lines (304, 305) extending on the component (108) when the component (108) is received in the rack (coolant loop supply and return 304 and 305 extend along server module 108 when server module 108 is received on chassis 101 of the rack; fig. 1); wherein the flow detection device (409) and the processor (701) communicating with the flow detection device (409) are located on the component (flow rate sensor 409 and controller 701 are located on server module 108; fig. 7A).
Regarding claims 11-13, Nicewonger discloses further comprising a main processor (707) communicatively coupled to the processor (701) of each cooling arrangement and receiving therefrom the status of the flow of the cooling fluid of each cooling arrangement (fig. 7A and ¶ [0040], last line); wherein the main processor (701) is configured to cause a transfer of operations running on a given electronic device (such as a server CPU) coupled to a given component (108) in which the status of the flow of the cooling fluid indicates a lack of cooling flow to another electronic device (controllers 701 and computer 707 can shut off power to a given server module 108 based on information about another server module 108, and shutting off power to one server module is a “transfer of operations”; ¶ [0040]); wherein the main processor (707) is further configured to cause a start of a given electronic device (108) connected to a given component when the status of the flow of the cooling fluid for the given component indicates a proper cooling flow (controller 701 and computer 707 can shut off and start power to a server module 108 based on the status of flow rate sensors 409; ¶ [0040]).
Although Nicewonger discloses using flow rate sensors to monitor cooling fluid of server modules in a rack, it is silent on the details of the sensor.
 Inoue teaches a flow detection device (35; fig. 3), comprising: a fluidic input port (40); a fluidic output port (54); a channel (41) connected to the fluidic input port (40) and to the fluidic output port (53); a float (42) located within the channel (41), a specific weight of the float (42) being greater than a specific weight of a fluid (refrigerant gas) injected in the flow detection device (35) via the fluidic input port (a specific weight of spool 42 is greater than a specific weight of refrigerant gas, such as carbon dioxide, injected via flow passage 40; c. 5, ll. 32-33), respective locations of the fluidic input port (40), of the channel (41) and of the fluidic output port (54) on the flow detection device (35) causing the float (42) to rise within the channel (41) when a sufficient flow of the fluid is injected in the flow detection device (respective locations of flow passage 40, chamber 41, and passage 54 cause spool 42 to rise within chamber 41 when a sufficient flow of refrigerant gas is injected in flow meter 35; c. 6, ll. 50-59); a conduit (53) connecting the channel (49) to the fluidic output port (chamber 53 connects chamber 41 to passage 54), the conduit (53) extending from under a position of the float (42) when the float (42) is raised within the channel (chamber 53 extends from under a position of spool 42 when spool 42 is raised within chamber 41; fig. 6), the fluidic output port (54) being at least as high as the position of the float (42) when the float (42) is raised within the channel (passage 54 is at least as high as a position of spool 42 when it is raised within chamber 41; fig. 6); a gas extraction passage (55) connecting the channel (41) to the fluidic output port (passage 55 connects an upper portion of chamber 41 to passage 54; fig. 3), an entry of the gas extraction passage (55) being located at or above a highest position of the float (42) when the float (42) rises within the channel (an entrance of passage 55 is located at or above a highest position of spool 42 when it rises within chamber 41), an exit of the gas extraction passage (55) proximate to the fluidic output port (54) being at least as high as the entry of the gas extraction passage (an exit of passage 55 is at least as high as the entrance of passage 55, all of passage 55 is proximate passage 54); and a sensor (57) adapted to detect the position of the float (42) within the channel (sensor 57 detects a position of spool 42 within chamber 41; c. 8, ll. 22-29); wherein the float (42) has a diameter smaller than a diameter of the channel (41) and greater than diameters of the fluidic input port (40) and of the fluidic output port (spool 42 has a diameter smaller than a diameter of chamber 41 and greater than diameters of passages 40 and 54; fig. 3); wherein the channel (41) extends substantially vertically, the fluidic input port (40) being connected to a lower end of the channel (41), the fluidic output port (54) being connected to an upper end of the channel (chamber 41 extends substantially vertically and passage 40 is connected to a lower end of chamber 41 while passage 54 is connected to an upper end of chamber 41, via passage 55; fig. 3); wherein the sensor (57) is adapted to measure the flow of the fluid as a function of the position of the float (42) along a length of the channel (sensor 57 measures a flow rate of the refrigerant gas as a function of the position of spool 42 along a length of chamber 41; c. 8, ll. 21-29); wherein the sensor (57) comprises a magnetic detector configured to detect a magnetic field of the float (42) when the float (42) is in an elevated position within the channel (sensor 57 is a magnetic sensor that detects a change in the magnetic flux density of magnet 46 within spool 42, at least when spool 42 is in an elevated position within chamber 41; c. 8, ll. 21-26); 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Nicewonger with the flow detection device of Inoue to provide a more accurate flow detection and prevent damage from a low coolant flow in an electronic device cooling system (Inoue, c. 8, ll. 26-29).

Allowable Subject Matter
Claims 14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “wherein the exit of the gas extraction passage proximate to the fluidic output port is higher than the entry of the gas extraction passage” in combination with the remaining claim elements as recited in claim 14. 
The prior art does not disclose or suggest “wherein the float comprises a magnetic material, and wherein the flow detection device comprises a magnet that magnetizes the magnetic material of the float” in combination with the remaining claim elements as recited in claims 16 and 17. 
The prior art does not disclose or suggest “further comprising a grid between the channel and the fluidic output port, wherein the grid prevents the float from entering the fluidic output port” in combination with the remaining claim elements as recited in claim 18. 

Response to Arguments
Applicant's arguments filed 17 March 2022 have been fully considered but they are not persuasive. 
Applicant argues that in “Inoue, the entry to the communication passage 55 is not above a highest position of the spool 42” and refers to the position of spool 42 in Figure 6 of Inoue. Response, pp. 13-14. However, spool 42 of Inoue rises and falls within channel 41 depending on the flow rate of fluid through passage 39 (c. 6, ll. 50-59). Therefore, at different flow rates of fluid, “a highest position of the float when the float rises within the channel” will be different. For example, at the particular flow rate depicted in Figure 5, a highest position of spool 42, when spool 42 rises within channel 41 at that particular flow rate, is disposed below an entry of gas extraction passage 55. The claim language does not require the “highest position of the float when the float rises within the channel” to be the highest possible position of the float when the flow rate is at its maximum.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852